


AMENDMENT TO EMPLOYMENT AGREEMENT

          THIS AMENDMENT (this “Amendment”), dated November 7, 2013 and
effective January 1, 2014, is made by and between VISHAY ADVANCED TECHNOLOGIES,
LTD, (the “Company”), a corporation organized under the laws of the State of
Israel and a wholly-owned subsidiary of VISHAY PRECISION GROUP, INC. a Delaware
corporation (“VPG”), and ZIV SHOSHANI (the “Executive”).

          WHEREAS, the Company and the Executive are parties to an employment
agreement, dated November 17, 2010 (the “Employment Agreement”);

          WHEREAS, the Company and the Executive are parties to an amendment to
the Employment Agreement dated December 8, 2011 (the “Prior Amendment”);

          WHEREAS, Section 8.5 of the Employment Agreement provides that the
Company and the Executive may amend the Employment Agreement by mutual agreement
in writing;

          WHEREAS, the Company and the Executive desire to amend the Employment
Agreement as set forth herein (the “Amendment”); and

          WHEREAS, the Amendment will replace and supersede the Prior Amendment
such that the Prior Amendment is of no further force and effect.

          NOW THEREFORE, in consideration of the premises and the mutual
benefits to be derived herefrom and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

          1. Section 2.2 of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “2.2 Term. This Agreement shall become effective as of January 1,
2014. The “Initial Term” of this Agreement shall commence on January 1, 2014 and
continue until December 31, 2014, unless earlier terminated in accordance with
the provisions of this Agreement; provided, however, that at the end of the
Initial Term and at the end of each Extension Year (as defined herein), this
Agreement shall automatically be extended for an additional one-year period
(each such additional one-year period, an “Extension Year,” and, together with
the Initial Term, until the Date of Termination, the “Term”), unless the Company
or Executive gives notice to the other party at least sixty (60) days prior to
the end of the Initial Term or the Extension Year, as applicable, of its or his
intention not to extend the Term, in which case the Term will end at the
completion of such Initial Term or Extension Year, as applicable. An election
not to extend the Term shall be deemed a termination of employment by the party
so electing.”

          2. Section 4.1 of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “4.1 Base Salary. Effective January 1, 2014, the Company shall pay
Executive a base salary, subject to annual review by the Compensation Committee
of the Board of Directors (the “Compensation Committee”), of NIS ₪1,875,000 per
year (as may be adjusted from time to time, the “Base Salary”). The Base Salary
includes any remuneration for overtime work. Such Base Salary shall be paid in
accordance with the Company’s standard salary policies as they exist from time
to time, subject to such deductions, if any, as are required by law or elected
by Executive.”

--------------------------------------------------------------------------------




          3. Section 4.2(a) of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “(a) With respect to the Company’s 2013 fiscal year, Executive shall
be eligible to earn an annual performance bonus (“2013 Bonus”), payable in cash,
with a target equal to 75% of Base Salary (the “2013 Target Bonus”) with a
minimum 2013 Bonus of 0% of Base Salary and a maximum 2013 Bonus of 200% of Base
Salary. The actual amount of 2013 Bonus payable to Executive shall be determined
by the Compensation Committee, and shall be based upon VPG’s achievement of
certain annual levels of Adjusted EBITDA and Adjusted Operating Margin (each, as
defined in Exhibit A attached hereto and collectively, the “2013 Bonus
Performance Goals”). Executive shall be eligible to earn a 2013 Bonus based on
the attainment of the 2013 Performance Goals set forth on Exhibit A attached
hereto. Beginning with the Company’s 2014 fiscal year and for each fiscal year
thereafter during the Term, Executive shall be eligible to earn an annual
performance bonus (“Bonus”), payable in cash, with a target equal to 100% of
Base Salary (the “Target Bonus”) with a minimum Bonus of 0% of Base Salary and a
maximum Bonus of 200% of Base Salary. The actual amount of Bonus payable to
Executive shall be determined by the Compensation Committee, and shall be based
upon VPG’s achievement of certain corporate and/or individual performance goals
to be established by the Compensation Committee in its sole discretion (the
“Performance Goals”).”

          4. Section 4.2(b) of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “(b) For the 2013 fiscal year, Executive shall be eligible to earn a
2013 Bonus equal to 50% of Base Salary if 80% of the 2013 Bonus Performance
Goals are achieved. In addition, the amount of 2013 Bonus payable to Executive
shall increase by 1.25% of Base Salary for each additional 1% of the 2013 Bonus
Performance Goals which are achieved for such year. For each 1% of the 2013
Bonus Performance Goals achieved in excess of 100%, the amount of 2013 Bonus
payable to Executive shall increase by 2.5% of Base Salary. Beginning with
fiscal year 2014 and for each fiscal year thereafter during the Term, Executive
shall be eligible to earn a Bonus equal to 50% of Base Salary if 80% of the
annual Performance Goals are achieved. In addition, the amount of Bonus payable
to Executive shall increase by 2.5% of Base Salary for each additional 1% of the
annual Performance Goals which are achieved for such year. For each 1% of the
annual Performance Goals achieved in excess of 100%, the amount of Bonus payable
to Executive shall increase by 2% of Base Salary. During the Term and in any
event, the maximum level of 2013 Bonus or Bonus for which Executive shall be
eligible to earn is 200% of Base Salary.”

          5. Section 4.2(c) of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “(c) For each fiscal year during the Term, any 2013 Bonus or Bonus
payable pursuant to this Section 4.2 shall be paid on the fifth consecutive
trading day after the date that VPG files its Form 10-K with the Securities and
Exchange Commission for the prior fiscal year; provided, however, that if VPG
does not file such From 10-K on or before December 15th of the fiscal year
immediately following the fiscal year with respect to which the 2013 Bonus or
Bonus (as applicable) relates, no 2013 Bonus or Bonus (as applicable) shall be
paid in respect of such prior fiscal year.”

-2-

--------------------------------------------------------------------------------




          6. Section 4.4 of the Employment Agreement is hereby amended in its
entirety to read as follows:

          “4.4 Long-Term Equity Incentives. Commencing on January 1, 2014 and on
each January 1 thereafter during the Term, VPG shall grant Executive an annual
equity award under VPG’s 2010 Stock Incentive Program (or any successor plan or
arrangement thereof) having a value approximately equal to 150% of Executive’s
Base Salary on such date (the “Annual Equity Grant”). Twenty-five percent (25%)
of each Annual Equity Grant shall be in the form of time-vested restricted stock
units (“RSUs”), and seventy-five percent (75%) shall be in the form of
performance-based restricted stock units (“PBRSUs”). The number of shares of
Common Stock subject to such RSUs and PBRSUs shall be determined by dividing the
applicable amount of the Annual Equity Grant by the average closing price of
Common Stock on the New York Stock Exchange for the five (5) consecutive trading
days immediately preceding each January 1. Subject to Executive’s continued
employment with the Company, the RSUs and PBRSUs shall vest on January 1 of the
third year following their grant, provided that, in the case of the PBRSUs, such
PBRSUs shall vest only to the extent the performance criteria applicable to the
PBRSUs are realized, with such performance criteria and extent of vesting
established by the Compensation Committee, it being agreed that the impact of
acquisitions by the Company shall be included in calculating the achievement of
the applicable performance criteria. In the event of the termination of
Executive’s employment with the Company by the Company without Cause, by
Executive for Good Reason, or as a result of Executive’s death or Disability,
the outstanding RSUs granted pursuant to this Section 4.4 shall immediately vest
and the outstanding PBRSUs granted pursuant to this Section 4.4 shall vest on
their normal vesting date to the extent the applicable performance criteria are
realized. In the event of a Change in Control, all of such outstanding RSUs and
PBRSUs shall immediately vest.”

          7. Section 6.2(a)(iv) of the Employment Agreement is hereby amended in
its entirety to read as follows:

          “(iv) Payment of a pro-rata 2013 Target Bonus or Target Bonus (as
applicable), in an amount equal to the 2013 Target Bonus or Target Bonus (as
applicable) multiplied by a fraction, the numerator of which equals the number
of days Executive was employed with the Company in the Company’s fiscal year of
termination of employment through the date of termination of employment, and the
denominator of which is 365 (the “Pro-Rata Bonus”), which amount shall be paid
within 15 days after the Date of Termination, but not more than 9 days after the
end of the last month of employment.”

          8. Exhibit A to the Employment Agreement is hereby amended in its
entirety to read as follows:

“EXHIBIT A

2013 Bonus Performance Goals

      Adjusted Operating Margin       $19.2 M USD     Adjusted EBITDA   $31.9 M
USD


With respect to fiscal year 2013, (A) 50% of the 2013 Bonus shall be conditioned
upon each objective, and (B) Section 4.2(b) shall be applied separately to each
portion of such 2013 Bonus.

For purposes of this Exhibit A: (A) “adjusted operating margin,” means operating
income determined in accordance with U.S. GAAP, and (B) “adjusted EBITDA” means
earnings determined in accordance with GAAP, before interest expense (income),
income tax expense (benefit), depreciation and amortization, and in the case of
both (A) and (B) adjusted to exclude various items that the Board reasonably
determines are not indicative of the intrinsic operating performance of the
business, including restructuring and related severance costs, fixed asset or
inventory write-downs and related purchase commitment charges, impairment
charges for goodwill or indefinite-lived intangible assets, and individually
material one-time gains or charges.”

-3-

--------------------------------------------------------------------------------




          9. Except as set forth in this Amendment, all other terms and
conditions of the Employment Agreement shall remain unchanged and in full force
and effect.

          10. This Amendment may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.
 

[signature page follows]

-4-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer, and Executive has executed this
Amendment, in each case on the 7th day of November, 2013.

VISHAY ADVANCED TECHNOLOGIES, LTD.    By: /s/ Amir Tal    Title:       

Regional Controller Israel



ZIV SHOSHANI   

/s/ 

Ziv Shoshani


-5-

--------------------------------------------------------------------------------